OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
A cashier’s check — essentially, a check drawn by a bank on itself — is presumed to have been issued for value, and the issuance of such a check constitutes an acceptance by the issuing bank, which gives rise to an obligation to pay (see Dziurak v Chase Manhattan Bank, N. A., 44 NY2d 776, 777 [1978]; Hart v *937North Fork Bank, 37 AD3d 414, 415 [2d Dept 2007]; Matter of Bank of U.S., 243 App Div 287, 291 [1st Dept 1935]; Bobrick v Second Natl. Bank of Hoboken, 175 App Div 550, 552 [1st Dept 1916], affd 224 NY 637 [1918]; Kaufman v Chase Manhattan Bank, N.A., 370 F Supp 276, 278 [SD NY 1973]). When a bank has issued a cashier’s check, it cannot stop payment, “unless there is evidence of fraud, or the check is lost, stolen, or destroyed” (Hart, 37 AD3d at 415 [citations omitted]). To the extent Gates v Manufacturers Hanover Trust Co./Capital Region (98 AD2d 829 [3d Dept 1983]) holds otherwise, it was wrongly decided and should not be followed.
Plaintiff demonstrated prima facie entitlement to judgment as a matter of law on his first cause of action, to compel payment on a cashier’s check, and defendant, in opposition, failed to raise a triable issue of fact. Thus, the Appellate Division properly granted plaintiffs motion for summary judgment.
Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott, Rivera and Abdus-Salaam concur.
Order affirmed, with costs, in a memorandum.